Citation Nr: 1622859	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-03 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral bunions with degenerative joint disease of both first metatarsophalangeal joints and bilateral pes planus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 2005.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A videoconference hearing was held before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a waiver of the RO's initial consideration.

In an August 2015 decision, the Board dismissed the appeal as to the issue of entitlement to an increased evaluation for the service-connected left knee disability as withdrawn and remanded the above bilateral foot claim for further development. The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, with the exception of additional VA treatment records already considered by the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that a remand is necessary to obtain a clarifying VA medical opinion.  Specifically, the Veteran was provided a VA examination in November 2015 in response to the Board's remand.  The examiner identified bilateral foot symptomatology, including limited range of motion in both first metatarsophalangeal joints.  Although the examination was responsive to the Board's prior remand instructions, some medical questions remain, as detailed in the directives below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the November 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the severity and manifestations of the service-connected bilateral bunions with degenerative joint disease of both first metatarsophalangeal joints and bilateral pes planus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is asked to clarify whether the clinical finding from the November 2015 examination report of decreased range of motion in both first metatarsophalangeal joints is associated with the service-connected bilateral bunions with degenerative joint disease of both first metatarsophalangeal joints and bilateral pes planus, as opposed to the non-service connected gout - or whether it is not possible to make this distinction.  See, e.g., examination report sections 2.d (Veteran's reported functional loss) and 7 and 18 (hallux rigidus, noting symptomatology, along with notation of both the history of gout and degenerative joint disease); see also, e.g., VA treatment records from February 2011 (bilateral degenerative joint disease of the first metatarsophalangeal joint with markedly limited range of motion); September 2012 (positive chronic changes on metatarsophalangeal joints bilaterally likely due to chronic gout history); May 2015 VA treatment record (recent gout flare to right great toe with swelling and pain).

In providing this clarifying opinion, to the extent possible, the examiner should distinguish between the symptoms associated with the service-connected bilateral foot disability and any symptoms associated with a nonservice-connected disorder.  If the examiner cannot separate the symptoms, he or she should so state in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the examiner attributes the limitation of motion of the decreased range of motion in both first metatarsophalangeal joints to the service-connected foot disability, the AOJ should consider whether such symptomatology warrants a separate evaluation or whether such manifestations are contemplated under the rating criteria.

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




